ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-249, concluding that ALEXANDER B. DRA-NOV of FORT LEE, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of six months for violating RPC 1.5(a) (excessive fee), RPC 1.5(b) (failure to provide client with written communication of basis or rate of legal fee), RPC 1.9(a)(1) and A.C.P.E. Opinion 188 (conflict of interest), RPC 1.15(b) (failure to deliver funds to a third person), RPC 1.15(c) (failure to maintain contested funds separate and intact), and A.C.P.E. Opinion 635 (failure to obtain client’s endorsement on settlement check);
And the Disciplinary Review Board having further concluded that respondent should be required to complete the Skills and Methods courses offered by the Institute for Continuing Legal *421Education and ten hours of New Jersey professional responsibility courses;
And good cause appearing;
It is ORDERED that ALEXANDER B. DRANOV is suspended from the practice of law for a period of six months and until the further Order of the Court, effective May 22, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent shall enroll in the next-offered session of the Institute for Continuing Legal Education’s Skills and Methods courses and shall submit proof to the Office of Attorney Ethics that he has satisfactorily completed said courses and ten hours of courses in New Jersey professional responsibility approved by the Office of Attorney Ethics, on a schedule to be determined by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.